DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on December 23, 2021, in which claims 1-20 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on December 23, 2021 has been entered in the Application file. The information provided therein has been considered as to the merits.

Response to Arguments
Applicant's arguments filed on December 23, 2021 have been fully considered but they are not persuasive. (See examiner’s remark).

Double Patenting
The double patenting rejection set forth in the last office action has withdrawn in light of the terminal disclaimer filed on December 23, 2021.

Applicant asserted that Kamen appears to determine whether an incompatibility with a patient’s existing medication. However, Kamen fail to generate a determination based on a selected electronic instrument, and also fails to use any electronic instrument, as shown in the specification, paragraph 9 and 39. The examiner disagree with the precedent assertion. The original specification, paragraph [0009], states “transmitting the electronic instrument data can include: selecting data representing a question of the electronic instrument for transmission to the remote device based on a characteristic of received data from a portable remote device; and generating an alert from selected data, with the alert including a universal resource locator (URL), which specifies a location of the registry management server for activating or viewing the selected data representing a question of the electronic instrument, wherein the alert activates a viewer application to cause the alert to display on the remote device and to enable connection via the URL to the registry management server over the Internet when the remote device is online”.
Whereas, Kamen states [0031] “an electronic patient-care system provides a user with editable default values derived from standard dosing and administration guidelines obtained from the drug information database, and alert the user to modifications that indicates based on the patient's current and pre-existing medical condition, allergies, existing medications, or other patient-condition parameters. Such the electronic patient-care system preferably minimizes the amount of typed input from a user”;
electronic patient care system includes a portable monitoring client adapted to submit the new order to the monitoring client at least one of the monitoring client and/or the remote communicator is adapted to communicate the new order to the monitoring server, and wherein the monitoring server is adapted to determine if the new order meets another predetermined criteria;
[0089], the remote portable monitoring client receives a user request to read the patient parameter and interrogate the monitoring device to receive the patient parameter;
[0120], generate a signal that the medication order or a modified medication order is to be processed after the pre-established message has been transmitted;
[0401] the electronic patient care system determines to generate whether a new patient order an incompatibility with a patient's existing medications, which a selection of a new patient medication order to thereby and transmit in an alert or alarm to the patient's health care provider. It is conceivable that electronic patient care system that includes electronic instrument data that is determined to generate whether a new patient order an incompatibility with a patient's existing medications to thereby and transmit in an alert or alarm to the patient's health care provider.
Therefore, these implications shown Kamen generate a determination based on a selected electronic instrument. Applicant should duly note that the claimed subject matter is involved in receiving profile data from a client device, select an electronic instrument from a library based on profile data and metadata, map the electronic instruments and a profile object by performing updating a logical table by storing a reference to the selected electronic instrument in a logical cell of the number of logical cells, where the logical cell is in a logical row of the logical table corresponding to the profile object in order to use outcomes data to determine an assessment of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-11, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al., (hereinafter “Moore”) US 2013/0291060 in view of GOME et al., (hereinafter “GOME”) US 2013/0218596 and further in view of Kamen et al., (hereinafter “Kamen”) US 2013/0317753.
As to claim 1, Moore discloses a data processing system for managing a logical registry (see [0213], an image source, such as an MRI image in a medical record from a hospital specifies a viewer for the source image that is available through the registry, wherein a client with appropriate permission to manage the image, e.g., through the metadata for the enhanced syndication system retrieves the appropriate viewer service from the registry and apply the viewer to view the source image), the data processing system comprising:
a registry management server comprising one or more data processors (see [0103], server includes a processor); and

a data repository comprising first profile data associated with a profile object, the data repository being configured to receive the first profile data from the registry management server (see [0123], [0248], and [0249], medical records is stored as OPML files, either within the database or in a distributed fashion among numerous locations across the OPML network, wherein the assorted X-Ray data is maintained in one location, MRI data in another location, patient biographical data, patient education, billing data or history are the profile data associated to the patient received from the register of the server) ;
a library of electronic instruments each associated with metadata for use in mapping the electronic instruments and the profile object by the registry management server (see [0206], and [0215], and [0590], procedure-specific information from the practice patient education library, and can interact with other patients who have consented to participate in procedure-related discussions regarding a current patient's treatment associated with semantic rules that enable the creation of metadata); and
the registry management server comprising one or more machine-readable hardware storage devices storing instructions that are executable by the one or more data processors to perform operations (see [0060], and [0102]) comprising:
receiving second profile data from a client device, the second profile data associated with the profile object (see [0160], [0249], [0263] and [0357]);
selecting, based on the second profile data and the metadata, an electronic instrument from the library (see [0249]); and 

However, Moore does not explicitly disclose the claimed “a logical table comprising a number of logical rows intersecting a number of logical columns to define a number of logical cells, a logical row of the number of logical rows corresponding to the profile object; “generating electronic instrument data based on the selected electronic instrument; transmitting the electronic instrument data to a remote device; and mapping the electronic instruments and the profile object by performing second operations comprising: updating the logical table by storing, in a logical cell of the number of logical cells, a reference to the selected electronic instrument, wherein the logical cell is in the logical row of the logical table corresponding to the profile object”.
On the other hand, GOME discloses the claimed “a logical table comprising a number of logical rows intersecting a number of logical columns to define a number of logical cells, a logical row of the number of logical rows corresponding to the profile object (see fig.13, table-cells, rows and columns, which are presented for brevity in the context of a single table is provided separately or in any suitable subcombination or in a different order, wherein the rows record the clinical details of individual in electronic patient records and support application functionality, wherein the table containing carefully selected data elements from the patient record, such as specific laboratory results that serve as diabetes indicators) and 
updating the logical table by storing, in a logical cell of the number of logical cells, a reference to the selected electronic instrument, wherein the logical cell is in the logical row of the logical table corresponding to the profile object (see fig.13, the table typically stores and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the system of Moore to use a logical table having a number of logical cells, a logical row of the number of logical rows corresponding to the profile object, as disclosed by GOME in order to locate and digest the relevant information in the patient chart and facilitate clinician-user navigation through computerized medical information repository.
Neither Moore nor GOME discloses the claimed “generating electronic instrument data based on the selected electronic instrument; transmitting the electronic instrument data to a remote device; and mapping the electronic instruments and the profile object by performing second operations comprising:
Meanwhile, Kamen discloses the claimed “generating electronic instrument data based on the selected electronic instrument (see [0031] “an electronic patient-care system provides a user with editable default values derived from standard dosing and administration guidelines obtained from the drug information database, and alert the user to modifications that indicates based on the patient's current and pre-existing medical condition, allergies, existing medications, or other patient-condition parameters; [0079] “the electronic patient care system includes a portable monitoring client adapted to submit the new order to the monitoring client at least one of the monitoring client and/or the remote communicator is adapted to communicate the new order to the monitoring server, and wherein the monitoring server is adapted to determine if the new order meets another predetermined criteria; and [0401], electronic patient care system determines to generate whether a new patient order an incompatibility with a electronic patient care system that includes electronic instrument data that is determined to generate whether a new patient order an incompatibility with a patient's existing medications to thereby and transmit in an alert or alarm to the patient's health care provider)
transmitting the electronic instrument data to a remote device (see [0401], transmitting an alert or alarm to the patient’s health care provider and routing information between remote portable and patient’s monitoring client); and
mapping the electronic instruments and the profile object by performing second operations (see [0355], [0645] and [0661], displaying a layout of the patient-care devices to provide visual mapping of the patient as stored within the electronic medical records).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Moore and GOME to map the electronic instruments and the profile object, as disclosed by Kamen, in order to improve the comprehensive care for ordering and delivering medical treatments to the patients.

As to claim 2, the combination of Moore, GOME and Kamen discloses the invention as claimed. In addition, Moore discloses the claimed “receiving, from the remote device, response data associated with the electronic instrument data (see [0033], handling of health care information based at least in part on providing a user interface that is adapted to receive and handle information that is syndicated from a plurality of pools of information, the pools including at least one pool of health care information);
 the medications and dosages of their patient population following clinical visits, this data may be aggregated and republished by clinical specialty and this syndicated data may then be provided to the administrators of the respective clinical areas via an RSS feed and may permit the administrators to more efficiently allocate resources, plan personnel, and the like); and
responding to a query for data representing the profile object by returning the second profile data, the response data (see [0362], retrieves information from across the entire institution on instances of the use of CPR on patients, and which is aggregated with other syndicated data on CPR rates from outside the institution's patient population), and 
GOME discloses the claimed “an index of the logical row of the logical table corresponding to the profile object” (see fig.13, table-cells, rows and columns, which are presented for brevity in the context of a single table is provided separately or in any suitable subcombination or in a different order, wherein the rows record the clinical details of individual in electronic patient records and support application functionality, wherein the table containing carefully selected data elements from the patient record, such as specific laboratory results that serve as diabetes indicators). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the system of Moore to use an index of the logical row of the logical table corresponding to the profile object, as disclosed by GOME in order to locate and digest the relevant information in the patient chart and facilitate clinician-user navigation through computerized medical information repository.

As to claim 5, the combination of Moore, GOME and Kamen discloses the invention as claimed. In addition, Moore discloses the claimed “automatically enrolling a patient in a sub-registry of 
As to claim 8, the combination of Moore, GOME and Kamen discloses the invention as claimed. In addition, Moore discloses the claimed “generating a custom electronic instrument comprising the electronic instrument and additional questions based on the mapping between the electronic instrument and the profile object” (see [0322], patient education may improve clinical outcomes by improving communication between doctor and patient, as patients learn how to discuss their symptoms with their physician, ask important questions, and clear up any misunderstanding they might have about their health condition)

As to claim 9, the combination of Moore, GOME and Kamen discloses the invention as claimed. In addition, GOME discloses the claimed “generating a ranked list of a number of electronic instruments that are mapped to the profile object based on the first profile data and the metadata; and transmitting, to the client device, data representing the ranked list (see [0009], return a ranked list of SNOMED CT descriptors to encode any clinical report, could help healthcare professionals to navigate the terminology).



As to claims 19-20, claims 19-20 are non-transitory computer readable medium having stored therein instructions for executing the system of claims 1-2, 5 and 8-9. They are rejected under the same rationale.

Allowable Subject Matter
Claims 3-4, 6-7, 12-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0143238 (involved in storing user-editable question tables containing questions and navigation logic data. Dynamic tables containing question history data identifying which of the questions have been presented in a decision making session and answer data identifying answers received from the user are maintained. A determination is made which question has to be presented based on the history data and the logic data. A structured document containing the questions is generated. A user interface is generated using the document for presenting the questions and receiving the answers.).

 storing user-editable question tables with questions and navigation logic data for navigating between the questions. Dynamic tables (30) containing the answer data are maintained for identifying answers (80) received from the user. Determination is made whether the questions are presented based on the question history data and the navigation logic data at a point in the session. A structured document i.e. XML file, containing the questions is generated. A user interface using the structured document is generated for presenting the questions and receiving the answers).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 15, 2022